Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 25, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01110-CV


  SHEILA VOGEL, INDIVIDUALLY AND AS NEXT FRIEND OF SARA
                  VOGEL, A MINOR, Appellant

                                        V.

            DARREN MILLER AND CHLOE MILLER, Appellees

                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-01297


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 20, 2013. On February
6, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.